Citation Nr: 1754271	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  06-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, granted service connection for posttraumatic stress disorder and assigned an initial 50 percent evaluation.  The Veteran appealed that initial rating.

In a September 2012 decision that adjudicated the propriety of the initial 50 percent evaluation, the Board determined that the issue of TDIU had been raised as an ancillary claim pursuant to Rice v Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU matter for development.  The Board remanded the appeal for further development in January 2017.

The Veteran was previously represented by Disabled American Veterans (DAV).  However, in October 2017, he revoked representation by DAV, in favor of Veterans of Foreign Wars.


FINDING OF FACT

1.  The Veteran worked as a police offer on a full-time basis prior to 2008, and was gainfully employed as his income reasonably exceeded the poverty threshold.

2.  After 2008, the Veteran was not precluded from gainful employment consistent with his employment history and educational and vocational attainment, due solely to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as TDIU, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  All sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

In response to the September 2012 Board remand the Veteran was provided VA examinations in October 2015 for his service-connected PTSD, headaches, tinnitus, hearing loss, and scar.  The examiners provided commentary regarding the impact each service-connected disability on the Veteran's ability to function in an occupational environment.  These reports are adequate in relationship to the Veteran's TDIU claim as they are based upon consideration of the Veteran's prior medical history and examinations and describe the service-connected disabilities in sufficient detail such that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

In January 2017 the Board remanded this appeal for additional VA opinions.  The Board has determined that there has been substantial compliance and that further delay of the appellate process for another medical opinion or addendum would serve no useful purpose.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that a further opinion addressing all the functional impact of all of the Veteran's service-connected disabilities is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  In the instant case, such an examination is not necessary as the evidence of record, to specifically include VA examinations and commentary in October 2015 and March 2017, adequately address the functional impact of the Veteran's service-connected disabilities.  The VA examiners offered clear conclusions with supporting data and reasoned explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, no further examination is necessary.  The duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II. Analysis

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

"Substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Marginal employment, however, is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a). 
 
As a threshold matter, the Veteran meets the criteria for consideration of a schedular TDIU under § 4.16(a).

For the entire appeal period, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16 (a).  Specifically, he has been service-connected for PTSD (rated 70 percent from October 22, 2012), headaches associated with PTSD (rated 30 percent from October 22, 2012), tinnitus (rated 10 percent from October 22, 2012), hearing loss and left lower eyelid scar (both rated 0 percent from October 22, 2012).  His combined disability rating has been 80 percent throughout the appeal period.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

Although the Veteran meets the schedular threshold under § 4.16(a) for the entire appeal, a TDIU is not warranted as the evidence does not show that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone. 

First and foremost, the Board finds that the Veteran was gainfully employed up until sometime in 2008.  See VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) dated in November 2006 and the October 2015 VA PTSD examination report.  

On the VA From 21-8940, the Veteran reported that he had been employed as a police officer since October 1995 and worked full-time, 40 hours per week.  He reported earnings of $2800.00 per month, and a total income of $33, 000.00 for the past 12 months.  The Veteran also reported that he held a high school degree, and had prior criminal justice training.  He noted that he underwent 40 hours of criminal justice training on an annual basis.

The October 2015 VA examination report reflects that the Veteran retired from his police officer position sometime in 2008.  This examination report further reflects that before becoming a police officer, the Veteran was employed as a manager of fast food restaurants from 1977 until 1993.  He then worked part-time as a deputy sheriff, prior to being hired as a full-time police officer.  

As stated above, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census (Bureau), as the poverty threshold for one person.  In 2007, the poverty threshold for one person was $10,509; in 2008 it was $11, 201.  For reference, prior amounts established by the Bureau as the poverty threshold for one person, were:  $9,646 (2004); $9,973 (2005); $10,294 (2006).  See http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  Thus, it appears that the Veteran's income while working as a police officer was above the poverty threshold for one person during the appeal.  Despite difficulty caused by his service-connected disabilities, the Veteran was gainfully employed prior to 2008.  Accordingly, he is not entitled to a TDIU prior to 2008.

Gleaning information from the October 2015 VA PTSD examination report, the Veteran retired from his police officer position sometime in 2008 , reportedly due to his service-connected disabilities.

At the October 2015 VA PTSD examination the Veteran reported that he felt anxious and jittery in large groups of people.  He felt depressed much of the time but he denied thoughts of suicide.  In an addendum opinion completed in November 2015, the examiner noted that the Veteran's PTSD caused anxiousness in crowded settings depressed mood, anxiety, and suspiciousness.  The examiner determined that the Veteran had no difficulty completing activities of daily living.  His judgment and abstract thinking were intact and there were no signs of thought disorder or gross cognitive impairment.  The examiner further commented that the Veteran was able to establish and maintain effective work and social relationships and adapt to stressful circumstances in a work life setting.  

In October 2015 the Veteran's service-connected headaches and scars were evaluated by a VA physician.  As to his service-connected headaches, the examiner noted the Veteran reported three days per month he had incapacitating headaches which prevented him from doing physical work and caused decreased efficiency for the following one to two days.  The examiner found the Veteran's severe migraines did not rise to the level of prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The examiner noted that the Veteran was able to maintain his employment despite his headaches.  The examiner added "In the face of a past history of maintaining substantially gainful employment while headaches were worse, it makes it very difficult to reasonably opine that headaches now make the Veteran unemployable."  The examiner found the Veteran's scar did not impact his ability to work because it did not bother him.

The Veteran's service-connected tinnitus and hearing loss were examined by a VA audiologist in October 2015.  As to his service-connected tinnitus the examiner noted the Veteran reported functional impact in the form of his tinnitus being louder at night which made it difficult to sleep.  The examiner, however, commented that the Veteran's tinnitus had no impact on his ability to work.  As to his service-connected hearing loss the examiner commented that the "Veteran's hearing loss would have only minimal functional effect on his ability to work.  Some assistance with amplification would be necessary if he were to be required to communicate in noise for his work."

In March 2017, additional commentary was sought from the October 2015 VA psychologist.  The psychologist essentially indicated that there was no change in his commentary on the Veteran's ability to function in an occupational environment with consideration of his PTSD.

The examiner who evaluated the occupational impact of the Veteran's headaches and scars provided further commentary in March 2017.  The Veteran reported headaches anywhere from zero to two headaches per week.  He stated that he thought stress was a precipitant for his headaches.  He reported that when he got headaches the symptoms lasted up to three days, whereas the headaches improved on day two and went away on day three.  He reported that nausea rarely occurred but he had problems with staggering and dizziness at times.  The examiner indicated that functional impairment included pain, visual disturbance, dizziness, staggering and unsteadiness on his feet during headaches, and limitations to walking or standing for a prolonged period of time.  The examiner indicated that the service-connected headaches impaired physical employment because when the Veteran had headaches (or was getting over one) he would be unable to drive, lift, carry, or operate dangerous equipment.  There was also impairment to sedentary employment because when the Veteran had a headache, and to a lesser extent thereafter, he would have problems with using a keyboard/monitor due to vision problems and would have a decreased ability to concentrate due to pain and other symptoms.  

In March 2017 another opinion was provided by the October 2015 audiologist.  She concluded that the Veteran's tinnitus would not impact his functional ability in any work capacity, but his high frequency hearing loss would impact his ability to function in some gainful employment positions.  The examiner indicated that with any job communication would be impacted by his hearing loss.  He would need vision assistance with telephone communication and would need to be able to see the person speaking with him in order to understand them.  He would have significant difficulty understanding speech in background noise.  Safety concerns would need to be considered due to the limitations of hearing loss.  His hearing loss would limit his ability to hear some emergency signals and verbal warnings.  In any employment situation where communication was a requirement, assistance with hearing aids or other visual and auditory assistive devices would be necessary to maintain gainful employment.  Nonetheless, none of these limitations rendered him unemployable.

Based on the available evidence, the Board finds that the Veteran's service-connected disabilities, when considered alone and collectively, do not preclude him from obtaining and maintaining gainful employment.  

The Veteran's tinnitus and left eyelid scar do not cause any significant impact on his ability to work.  The scar does not bother him, and the tinnitus is of mild severity at worst.  His hearing loss does affect his functional ability; however, his symptoms do not preclude gainful employment.  Notably, the Veteran was able to maintain full-time employment as a police officer for a total of 20 years despite his hearing loss impairment; he also successfully maintained part-time employment as a sheriff's deputy for several years preceding his last job.  Further, a VA audiologist has described the effects of the hearing loss disability on the Veteran's activities and has indicated that despite some difficulties, the Veteran would be able to work with some accommodations, such as the use of hearing aids and other visual and auditory assistance.   

With respect to the Veteran's headaches, this disability is noted to result in some occupational impairment based on the Veteran's lay description of the frequency, severity and duration of his symptoms.  However, the Board notes that the Veteran reports that he experiences no more than four severe headaches a month and these only last about two to three days.  This is not suggestive of severe economic inadaptability- which the Board notes could be equivalent to an inability to obtain/maintain employment.  The Board also notes that despite his prostrating attacks of headache pain, he was still able to maintain full-time employment for a period of 20 years due to being able to rest and take breaks until his symptoms subsided.  Moreover, a VA clinician has evaluated the Veteran and reviewed the clinical history, and indicated that the Veteran's headaches do impair both sedentary and physical employment.  However, that clinician also determined that the Veteran's headaches do not result in severe economic inadaptability and, in describing the effects of the service-connected headaches on the Veteran's ordinary activities- indicated that they did not render him unemployable.  

Finally, with regard to the service-connected PTSD, the Board also finds that this disorder does not preclude employment.  The Board has considered the Veteran's statements regarding the impact of his PTSD symptoms, such as increased social withdrawal, problems with his temper, depression, problems with coworkers.  However, the Veteran was able to maintain full-time employment as a police officer for a total of 20 years despite his PTSD symptoms; he also successfully maintained part-time employment as a sheriff's deputy for several years preceding this position.  The claims file does not include letters of reprimand or other evidence disciplinary action from his prior employers, or indication that his PTSD was severely impairing his performance on the job.  Also, weighing against the claim is the commentary from the VA psychologist, who reviewed the clinical and lay evidence and determined that despite his PTSD symptoms, the Veteran was able to establish and maintain effective work and social relationships and adapt to stressful circumstances in a work life setting.  This psychologist believed that based his review of the pertinent evidence, there was no indication the Veteran was unable to work, and in fact despite his symptoms, he was able to work for 20 years as a police officer.

In sum, the Board finds that the Veteran's service-connected disabilities, individually and collectively, do not render him unable to secure and follow a substantially gainful occupation consistent with his education and work history.  While his service-connected disabilities result in some functional limitations, they do not preclude his ability to secure and follow a substantially gainful occupation consistent with his education and work history.  
As the preponderance of the evidence is against the claim for a TDIU, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  A TDIU is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


